Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Oct. 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP 2009/299460 A, published 24 Dec. 2009, hereinafter Seki) in view of Weir et al. (US Patent Application 2006/0171976 A1, published 03 Aug. 2006, hereinafter Weir).
Regarding claims 1-3 and 8-9, Seki teaches a gypsum-based building material suitable for bearing walls (Abstract and claim 1).  Seki teaches that his building material contains 0.3 to 5 
Therefore, Seki teaches that the combined amounts of vinyl acetate resin and starch is 0.4 to 10% wt. relative to the gypsum, and some embodiments taught by Seki contain more vinyl acetate resin than starch.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Seki states that the type of starch to be blended [in his invention] in not particularly limited (paragraph 0024).
Seki does not disclose the use of migratory starch or native starch.
Weir teaches that starch that migrates to the facing/core interface helps bond the facing to the core (paragraph 0028), thus Weir teaching the use of migratory starch. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use migratory starch as taught by Weir in the plaster-based building material of Seki.  Weir teaches that starch that migrates to the facing/core interface helps bond the facing to the core (paragraph 0028). 

Response to Arguments
Applicant's arguments filed 29 Oct. 2020 have been fully considered, but they were not persuasive. 
Applicant did not amend any of the claims.
Applicant argues that their invention seeks to ease manufacturing via increased fluidity of the stucco slurry and increased resistance to hygroscopic expansion, which neither Seki nor Weir address.
However, the prior art meets all the claim limitations; and therefore, the formulations of the prior art would be expected to show the same improvements as the present invention absent evidence to the contrary.
Further, applicant’s comparisons applicant’s comparisons that demonstrate these improvements are not based on the closest prior art of Seki, since Seki teaches the inclusion of polyvinyl acetate in his formulations, and none of applicant’s comparative examples that are used to show these improvements include polyvinyl acetate.
Applicant argues that the claimed amounts of the various components in claim 1 surprisingly result in products with enhanced panel strength, ease of manufacture, and resistance to hygroscopic expansion.
However, the prior art discloses amounts of first polymeric additive, second polymeric additive and fibers that overlap that presently claimed; and therefore, the formulations of the prior art would have been obvious to one of ordinary skill in the art to choose amounts as claimed absent evidence to the contrary.  Further, the data provided in the present specification is not persuasive given that it is not commensurate in scope with the scope of the present claims.  
Further, applicant’s data shows that the strength of the panel increases with increasing total amount of two binders, and it is the examiner’s position that one of ordinary skill in the art would not find this relationship surprising.
Applicant argues that Seki teaches providing the starch and fibers in a 1:1 weight ratio, whereas applicant generally provides a larger volume of fibers compared with starch.  
However, in claim 1, the amounts of fibers and starch are 2-10 wt.% and at least 3 wt.%, respectively, so applicant’s claimed invention includes starch:fiber ratios that are both less than 1:1 and greater than 1:1.
Applicant argues that claim 2 recites the polyvinyl acetate is generally provided in larger quantities than the starch, whereas Seki teaches providing all three quantities in equal amounts. 
However, claim 1 recites amounts for these three components with significant overlap, so embodiments of the applicant’s claimed invention include formulations in which the components are present in equal amounts.
Further, applicant has not provided data to demonstrate that formulations with the amounts recited by claim 1 that also have more polyvinyl acetate than starch have improved properties.  Applicant’s examples 4, 6 and 8, which are the examples with more polyvinyl acetate than starch, have amounts of starch that are less than required minimum amount recited in claim 1 (3 wt.%).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787